MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                     FILED
this Memorandum Decision shall not be                           Dec 28 2016, 9:08 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan Shipley                                             Gregory F. Zoeller
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana                                     Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA
In the Matter of:                                         December 28, 2016
V.G. (Minor Child),                                       Court of Appeals Case No.
Child in Need of Services                                 49A02-1605-JC-1071
                                                          Appeal from the Marion Superior
and                                                       Court
R.G. (Mother)                                             The Honorable Marilyn A.
Appellant-Respondent,                                     Moores, Judge
                                                          The Honorable Rosanne Ang,
v.                                                        Magistrate
                                                          Trial Court Cause No.
The Indiana Department of Child
                                                          49D09-1511-JC-3428
Services,
Appellee-Petitioner.



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 1 of 13
                                Case Summary and Issues
[1]   R.G. (“Mother”), a minor, is the mother of two-year-old V.G. A few weeks

      after V.G was born, he began living with his father, L.C. (“Father”), and his

      paternal grandmother (“Paternal Grandmother”). Mother asked Father to care

      for V.G. because the electricity was shut off at her residence, where she lived

      with her mother (“Maternal Grandmother”). In October 2015, Maternal

      Grandmother kicked Mother out of the house, leaving her with no choice but to

      spend a night outside before ultimately ending up in a shelter. The Indiana

      Department of Child Services (“DCS”) filed a verified petition alleging Mother

      to be a child in need of services (“CHINS”), and Mother was subsequently

      adjudicated a CHINS. DCS also filed a verified petition alleging V.G. to be a

      CHINS due to Mother’s inconsistent housing and inability to provide for V.G.’s

      basic needs. Following a fact-finding hearing, the juvenile court adjudicated

      V.G. a CHINS. Mother appeals the juvenile court’s adjudication of V.G. as a

      CHINS, raising two issues for our review: (1) whether DCS presented sufficient

      evidence to support the juvenile court’s determination V.G. is a CHINS; and (2)

      whether the juvenile court’s dispositional order complied with Indiana Code

      section 31-34-19-6. Concluding there is sufficient evidence and the juvenile

      court’s dispositional order complied with the statute, we affirm.



                            Facts and Procedural History



      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 2 of 13
[2]   V.G. is the child of Mother and Father.1 For the first few weeks following

      V.G.’s birth, he lived with Mother and Maternal Grandmother at a relative’s

      home. However, when the relative failed to pay the electric bill, the electricity

      was shut off and Mother asked Father to care for V.G. V.G. has lived with

      Father and Paternal Grandmother ever since.


[3]   Following V.G.’s birth, Mother had an inconsistent and unstable housing

      situation. From April 2014 to June 2014, Mother lived in her aunt’s home with

      Maternal Grandmother and Mother’s siblings. In June 2014, Mother, Maternal

      Grandmother, and Mother’s siblings moved into a different relative’s house and

      lived there until August 2014. From August 2014 to September 2014, Mother’s

      family lived in a shelter. In September 2014, Mother and her family lived with a

      different aunt, and lived there until Maternal Grandmother found an apartment

      in October 2015.

[4]   In October 2015, Mother wanted to see V.G. and repeatedly asked Maternal

      Grandmother to take her to pick him up. However, Maternal Grandmother

      refused and told Mother she had given Paternal Grandmother guardianship of

      V.G. without Mother’s knowledge or consent. On Halloween, Mother wanted

      to take V.G. trick-or-treating with their family and asked Maternal

      Grandmother to pick V.G. up from Father’s house. Maternal Grandmother

      initially agreed, but later refused. Mother and Maternal Grandmother then




      1
          V.G.’s date of birth is April 6, 2014.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 3 of 13
      began to argue and Maternal Grandmother “hit [Mother] in [the] head with a

      pan.” Id. at 68. Mother called the police, and she and her siblings went to stay

      with their father (“Maternal Grandfather”) for the weekend.


[5]   The following week, Maternal Grandfather attempted to drop Mother off at

      Maternal Grandmother’s house, but Maternal Grandmother refused to let her

      come inside. Maternal Grandfather told her to “tell [Maternal Grandmother]

      that she needs to let you in . . . she is your mother and she need[s] to let you in.

      . . . If not, call my grandma.” Id. at 69. Maternal Grandfather left and Maternal

      Grandmother did not let Mother inside the home, so Mother spent the

      night outside. Mother went to school the next day and reported the incident

      to her high school’s social worker who called DCS. Mother was placed at

      Stopover, Inc., a local Indianapolis youth shelter, for “about a week” before

      Maternal Grandfather picked her up. Id. at 70. During Mother’s stay at

      Stopover, DCS opened a case and began investigating whether she was a

      CHINS. Ultimately, Mother was adjudicated a CHINS and custody was

      awarded to Maternal Grandfather. Mother began living with Maternal

      Grandfather at a relative’s home, and DCS deemed that home “appropriate”

      for Mother and approved her living there. Id. at 154.


[6]   On November 24, 2015, DCS filed a verified petition alleging V.G. to be a

      CHINS. The petition alleged:

              1. [Mother], mother of [V.G.], has failed to provide the child
                 with a safe, stable, and appropriate living environment.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 4 of 13
              2. [Mother] has not been providing the child with basic care and
                 necessities.
              3. [V.G.] has been residing with [Paternal Grandmother] . . . but
                 [Paternal Grandmother] lacks guardianship for the child and
                 is unable to meet his medical needs.
              4. [Mother] lacks stable housing, and she has not taken
                 necessary action to adequately address the above-mentioned
                 issues.
              5. [Father], alleged father of [V.G.], is unable to ensure the
                 child’s safety and well being while in the care and custody of
                 [Mother].
              6. Due to the foregoing reasons, the coercive intervention of the
                 Court is necessary to ensure the child’s safety and well being.


      Appellant’s Appendix at 24.


[7]   The juvenile court held a fact-finding hearing on March 28, 2016. At the

      hearing, Mother testified that instead of staying with Maternal Grandfather, she

      had been staying at her half-sister’s house with several other relatives. This

      house had not yet been approved by DCS for Mother to reside there. Mother

      also testified she did not have a job, although she was currently looking for one.

      As to who would provide monetary support for V.G., Mother testified Maternal

      Grandfather and her half-sister’s mother would help provide for V.G.’s basic

      needs such as diapers, food, and clothing.


[8]   DCS family case manager Shavon Flemmons testified her original concern for

      V.G. was that “we had a minor mom and we had a minor child. . . . [M]om

      had no place to go. [V.G.] was placed with [Paternal Grandmother] and

      [F]ather, but they didn’t have any type of guardianship or custody of him.” Tr.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 5 of 13
      at 136. She further testified of her concerns with Mother’s new housing

      situation, stating,

              I haven’t been able to be in her home and I haven’t been able to
              verify actually where they are staying and when we came to our
              last hearing, that was when . . . it was just brought to my attention
              that she was staying [at her half-sister’s house]. So, she
              told me . . . [Maternal Grandfather] and her sister’s mother had
              spoken and, I guess, they had said that . . . she could stay there. I
              told her that was not an issue, however, I need to know that
              because if that’s where you’re living, we have to do the proper
              background checks and fingerprints and things for you to be living
              there. And . . . that has—has been the only issue that
              we’ve had, which is just the continued [sic] of not knowing, being
              able to verify, actually. They say that [Maternal Grandfather’s
              house] is the address, but I’ve never seen them in that address.


      Id. at 143-44.


[9]   At the conclusion of the hearing, the juvenile court found the allegations in the

      petition to be true and adjudicated V.G. as a CHINS. On April 28, 2016, the

      juvenile court issued a dispositional order leaving V.G. in relative care. The

      juvenile court further ordered Mother to participate in home-based case

      management, parent education, and to follow DCS’ recommendations. As to

      Father, the juvenile court ordered him to participate in the Father Engagement

      program and to follow DCS’ recommendations. Mother now appeals.



                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 6 of 13
                                     I. CHINS Adjudication
[10]   Mother argues DCS did not present sufficient evidence to support the juvenile

       court’s determination V.G. is a CHINS. Indiana Code section 31-34-1-1

       provides circumstances under which a child may be deemed a CHINS. It

       states,


                 A child is a child in need of services if before the child becomes
                 eighteen (18) years of age:

                 (1) the child’s physical or mental condition is seriously impaired
                 or seriously endangered as a result of the inability, refusal, or
                 neglect of the child’s parent, guardian, or custodian to supply the
                 child with necessary food, clothing, shelter, medical care,
                 education, or supervision; and

                 (2) the child needs care, treatment, or rehabilitation that:

                        (A) the child is not receiving; and

                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.

       Ind. Code § 31-34-1-1. DCS must prove by a preponderance of the evidence a

       child is a CHINS. Ind. Code § 31-34-12-3. Further, the CHINS statutes do not

       require that a court wait until a tragedy occurs to intervene. Roark v. Roark, 551
N.E.2d 865, 872 (Ind. Ct. App. 1990). Rather, a child is a CHINS when he or

       she is endangered by parental action or inaction. Id. The purpose of a CHINS

       adjudication is not to punish the parents, but to protect the children. In re L.C.,

       23 N.E.3d 37, 39 (Ind. Ct. App. 2015), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 7 of 13
[11]   When we review the sufficiency of the evidence in a CHINS determination,

       “[w]e neither reweigh the evidence nor judge the credibility of the witnesses.”

       In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). Instead, “[w]e consider only the

       evidence that supports the [juvenile] court’s decision and reasonable inferences

       drawn therefrom.” Id. We reverse only upon a showing that the decision of the

       juvenile court was clearly erroneous. Id.


                           A. Mother’s Ability to Care for V.G.
[12]   Mother first argues there is insufficient evidence to establish V.G. “was

       deprived of necessary food, clothing, shelter, supervision, medical care, [or]

       education[.]” Brief of Appellant at 15. Specifically, she argues because she

       placed V.G. with Father and Paternal Grandmother, she did not fail to provide

       a safe and stable home for V.G. Initially, we note Father and Paternal

       Grandmother both lack a guardianship for V.G., and as of the date of the fact-

       finding hearing, Father had not established paternity. Further, the evidence

       presented at the fact-finding hearing indicates Mother lived in a shelter on two

       separate occasions and spent the night outside alone once—albeit not while

       V.G. was in her care—as a result of her parents’ refusal to support her. From

       April 2014 until the fact-finding hearing in March of 2016, Mother has lived in

       at least six different places and often with different members of her extended

       family. Even after her own CHINS proceeding in which DCS determined

       Maternal Grandfather’s residence was appropriate for her, Mother decided she

       would rather live at her half-sister’s home, which, at the time of the fact-finding



       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 8 of 13
       hearing, DCS had not yet inspected, approved, or determined was suitable for

       Mother.


[13]   The evidence further establishes Mother has no ability to provide for V.G.’s

       basic needs such as food and clothing. Mother testified she is still a junior in

       high school and currently does not have a job or income. As for who would

       provide for V.G.’s basic needs, Mother testified Maternal Grandfather and her

       half-sister’s mother have offered to help with expenses. Maternal Grandfather

       testified, “I could give him all the support that any grandparent would give . . .

       their grandchild.” Tr. at 163. However, given the fact Mother has decided to

       move out of Maternal Grandfather’s home and his past reluctance to assist

       Mother when she needed a place to stay, the juvenile court did not find his offer

       to help to be credible. The juvenile court stated,

               And, realistically, I do have to wonder, if [Maternal Grandfather]
               is now saying that he is a positive support, I would have to
               wonder where that support was when [Mother] had to sleep
               somewhere—I still don’t know—when he dropped [Mother] off
               at [her] mom’s. And so I definitely doubt the veracity of that
               testimony.


       Tr. at 196; see also In re K.D., 962 N.E.2d at 1253 (appellate courts will not

       reweigh evidence or judge the credibility of witnesses).


[14]   Based upon our review of the record, we conclude there is sufficient evidence to

       support the juvenile court’s determination V.G. is a CHINS. For most of his

       young life, V.G. has been left in the care of Father and Paternal Grandmother,

       neither of whom have established a guardianship, nor has Father established
       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 9 of 13
       paternity. Further, Mother is unable to provide V.G. with basic care that he

       needs such as shelter, food, and clothing. Mother has lived in multiple

       residences in the last two years, including two stints in local shelters because

       she had nowhere to live. She has no income to provide V.G. with his basic

       needs, and the juvenile court simply did not find Maternal Grandfather’s

       testimony that he would provide for V.G. to be credible. The juvenile court’s

       determination V.G. is a CHINS is not clearly erroneous.


                             B. Coercive Authority of the Court
[15]   Mother also argues there is insufficient evidence to support the finding that

       coercive intervention of the court is necessary to ensure V.G.’s safety. DCS

       must prove “the parent’s actions or inactions have seriously endangered the

       child, that the child’s needs are unmet, and (perhaps most critically) that those

       needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d 1283,

       1287 (Ind. 2014). The requirement that the child’s needs are unlikely to be met

       without the intervention of the court guards against unwarranted State

       interference with family life, reserving interference for families “where parents

       lack the ability to provide for their children,” not merely where they “encounter

       difficulty in meeting a child’s needs.” Lake Cnty. Div. of Family & Children Servs. v.

       Charlton, 631 N.E.2d 526, 528 (Ind. Ct. App. 1994) (emphasis in original).


[16]   Here, DCS has demonstrated Mother has more than mere difficulty in

       providing for V.G.’s needs. Mother has provided little to no care for V.G. since

       he was born, nor did she have the ability to, despite the fact she has sole legal


       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 10 of 13
       custody of V.G. See Ind. Code § 31-14-13-1 (stating a biological mother of a

       child born out of wedlock has sole legal custody of the child). As noted above,

       Mother has no income and, until recently, has not had a stable living situation

       since V.G. was born. Since DCS became involved in Mother’s life, Mother has

       found suitable housing which has been approved for her to have unsupervised

       parenting time with V.G, and we commend Mother for her recent

       improvements and for complying with DCS. However, in light of the fact

       Mother is a minor, has no job or source of income, has never consistently taken

       care of V.G., and has struggled in the past to find or maintain suitable housing,

       the juvenile court’s conclusion that coercive intervention is necessary is not

       clearly erroneous.


                                      II. Dispositional Order
[17]   Finally, Mother argues the juvenile court erred in finding continued supervision

       was necessary to protect V.G., and asserts the dispositional order does not

       comply with Indiana Code section 31-34-19-6, which states,


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:

               (1) is:

                         (A) in the least restrictive (most family like) and most
                         appropriate setting available; and

                         (B) close to the parents’ home, consistent with the best
                         interest and special needs of the child;



       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 11 of 13
               (2) least interferes with family autonomy;

               (3) is least disruptive of family life;

               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and

               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[18]   We disagree with Mother that the juvenile court’s dispositional order does not

       comply with Indiana Code section 31-34-19-6 or that it erred in ordering

       continued supervision. The dispositional order granted wardship of V.G. to

       DCS and maintained V.G.’s placement in relative care. The juvenile court

       ordered Mother to participate in home-based case management, parent

       education, and to follow DCS’ other recommendations. The dispositional

       order also recognizes it is in V.G.’s best interest to remain outside of Mother’s

       care; however, the juvenile court authorized Mother to have unsupervised

       parenting time with V.G.


[19]   As to Mother’s argument the order was not the least disruptive of family life or

       the least restrictive of family autonomy, we note that V.G.—aside from a few

       weeks following his birth—has not lived with Mother and the juvenile court

       maintained V.G.’s placement in relative care where he has been for almost two

       years. Aside from Mother’s ordered participation in parental education and

       home-based case management, minimal change occurred in Mother’s or V.G.’s

       family life. Further, the juvenile court permitted Mother to exercise

       unsupervised parenting time with the ultimate goal of reunification with V.G.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 12 of 13
       In sum, Mother has failed to demonstrate the dispositional order did not

       comply with the statute or that continued supervision was unnecessary.



                                                Conclusion
[20]   DCS presented sufficient evidence to prove V.G. is a CHINS and the juvenile

       court’s order complied with Indiana Code section 31-34-19-6. Accordingly, we

       affirm the juvenile court’s judgment and order.


[21]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1605-JC-1071 | December 28, 2016   Page 13 of 13